By the Court.
The ruling of the court excluding the records of the Municipal Court, which were offered to establish a justification of the defendant in taking, as an officer, the goods which were alleged to have been converted by him, was proper under the general denial of the answer. Pub. Sts. c. 167, § 20 and § 94, Forms of Answers in Actions of Tort. If it were otherwise, the defendant has no ground of exception, as the records were admitted upon his offer to amend his answer, which offer he afterward declined to carry out.
His first request for an instruction was properly refused. Even if no consideration was paid to the Harveys, or delivery made by them, if they executed the bill of parcels understandingly, and for the purpose of enabling Williams to borrow the money of the plaintiff upon the goods, and the plaintiff after-wards advanced the money upon a mortgage thereof, it was immaterial whether they intended in their own minds or did not *9intend that it should be a binding bill of sale, or whether they themselves did or did not receive the money. They could not dispute the validity of the plaintiff’s mortgage.
The second request was also rightly refused. The defendant, who attached the goods in the action of the Harveys against Williams, received notice of the plaintiff’s mortgage by a proper demand under the statute. Instead of returning the property, he delivered it, against the objection of the plaintiff, to the Harveys, who claimed it under a lease, which the jury might and did find was of no validity against the mortgage. The delivery to one who wrongfully claimed to own the goods, and who subsequently sold them, was sufficient evidence of a conversion by the officer. While the instructions requested were properly refused, those given were accurate, clearly expressed, and all that the case required.

Exceptions overruled.